     Case 1:20-cv-10020-GHW-BCM Document 17 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           8/11/21
JOHANNA ROSARIO,
              Plaintiff,                          20-CV-10020 (GHW) (BCM)
       -against-
                                                  ORDER
COMMISSIONER OF SOCIAL SECURITY,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

        The Commissioner filed the administrative record on June 3, 2021. (Dkt. No. 16.)

Pursuant to the Court's Scheduling Order dated December 4, 2020 (Dkt. No. 8), the

Commissioner was directed to file a motion for judgment on the pleadings no later than 60 days

after the administrative record was filed. (Id. at 1.) Although that deadline has now passed, no

motion has been filed. The Commissioner shall do so no later than August 18, 2021.

       Dated: New York, New York
              August 11, 2021

                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
